                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK

JACKSON LEWIS P.C.
ATTORNEYS FOR DEFENDANTS
PARTS AUTHORITY, LLC,
PARTS AUTHORITY, INC., and
YARON ROSENTHAL
58 South Service Rd., Ste. 250
Melville, New York 11747
(631) 247-0404
        ATTORNEYS OF RECORD:
               JEFFREY W. BRECHER, ESQ.
               ALESSANDRO VILLANELLA, ESQ.
               BRENDAN SWEENEY, ESQ.

                                                        X
HECTOR POLANCO, for himself and all other
similarly situated,
                                       Plaintiff,           Case No. 21-cv-2957

                       vs.                                  NOTICE OF APPEARANCE
PARTS AUTHORITY, LLC, PARTS
AUTHORITY, INC., and YARON
ROSENTHAL.
                                    Defendants.

                                                        X
To the Clerk of this Court and all parties of record:

               Please enter my appearance as attorney of record in this case for Defendants
PARTS AUTHORITY, LLC, PARTS AUTHORITY, INC. and YARON ROSENTHAL. I certify
that I am admitted to practice in this Court.

Dated: Melville, New York
       June 14, 2021
                                                        Respectfully Submitted,
                                                        JACKSON LEWIS P.C.
                                                        ATTORNEYS FOR DEFENDANTS
                                                        58 South Service Road, Ste. 250
                                                        Melville, New York 11747
                                                        (631) 247-0404

                                                By: ________Brendan Sweeney______
                                                            Brendan Sweeney, Esq.
4843-8200-3950, v. 1
